                      RESET FORM

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  RICHARD LYNN,

                                       Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE


                                           V.                                    CASE NUMBER: CV 619-103

                  TIMOTHY C. WARD, Commissioner;
                  TERENCE KILPATRICK, Deputy Warden;
                  and DEPUTY WARDEN BROWN,

                                       Defendants.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court. This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, pursuant to the Order dated February 11, 2020, the Report and Recommendation of the

                    Magistrate Judge is ADOPTED as the Court's opinion, and Plaintiff's objections are hereby

                    OVERRULED; therefore, Plaintiff's case is DISMISSED without prejudice as a sanction for

                    Plaintiff's abuse of the judicial process. This case stands CLOSED.




   Judge Approval?




            02/11/2020                                                         Scott L. Poff
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/1/03
